IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                               No. 07-10520
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

KEVIN WAYNE LENNINGTON

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                          USDC No. 5:03-CR-74-ALL


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Kevin Wayne Lennington appeals the 24-month sentence he received upon
revocation of his supervised release. He urges that the sentence, which exceeded
the suggested guidelines range, was unreasonable.
      This court has not yet determined what standard of review applies to
sentences imposed on revocation of supervised release in the wake of United
States v. Booker, 543 U.S. 220 (2005). It need not do so in the instant case



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10520

because the sentence passes muster even under the exacting reasonableness
standard. See United States v. Sherman, 213 Fed. App’x 281, 282 (5th Cir.
2007); United States v. Neal, 212 Fed. App’x 328, 330-31 (5th Cir.), cert. denied,
___ S. Ct. ___, 2007 WL 990165 (2007); United States v. Weese, 199 F. App'x 394,
396 (5th Cir. 2006), cert. denied, 127 S. Ct. 1374 (2007); United States v. Hunter,
188 Fed. App’x 315, 318 (5th Cir. 2006).
      Lennington contends that, under reasonableness review, the district
court’s failure in the instant case to specifically address the 18 U.S.C. § 3553(a)
factors renders his sentence unreasonable. However, the district court was not
required to explicitly mention the § 3553(a) factors. See United States v. Smith,
440 F.3d 704, 707 (5th Cir. 2006). The district court’s consideration of the
§ 3553(a) factors is implicit in the record, specifically its consideration of
§ 3553(a)(1), the nature of the offense and history and characteristics of the
defendant, as well as consideration of § 3553(a)(2)(C), the need for the sentence
imposed to provide the defendant with medical treatment. Lennington had a
history of drug abuse, the violations underlying revocation involved drug use,
and Lennington specifically requested psychological help for his drug problem.
The district court found that a 24-month sentence would enable Lennington to
get the help he sought through the Bureau of Prisons’ drug program.
Lennington’s argument is, in essence, that this court should reweigh the
§ 3553(a) factors, which this court will not do.
      Lennington’s sentence of 24 months of imprisonment was neither Booker
unreasonable nor plainly unreasonable. See Sherman, 213 Fed. App’x at 282;
Neal, 212 Fed. App’x at 330-31. The district court’s judgment is AFFIRMED.
The Government’s motion for summary affirmance is DENIED.




                                        2